  Case 19-10109-R Document 14 Filed in USBC ND/OK on 03/14/19 Page 1 of 2



                          UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF OKLAHOMA

In Re:                                           )
                                                 )
HAILEY RENEE JONES                               )
                                                 )
                                                 )
                                                 ) Case No.    19-10109-R
                               Debtor.           )             (Chapter 13)

                 TRUSTEE’S OBJECTION TO CONFIRMATION OF PLAN


         COMES NOW Lonnie D. Eck, Standing Chapter 13 Trustee for the Northern District of

Oklahoma, and for his objection to confirmation of the proposed plan, states:

         1.      The Debtor filed a Chapter 13 Plan on January 23, 2019 [Doc. No. 6] (the

“Plan”).

         2.      Part 3, Section 3.1 of the Plan provides for the maintenance of ongoing monthly

mortgage payments and payment of pre-petition mortgage arrearages on the mortgage held by

Wells Fargo, secured by the Debtor’s principal residence. The Trustee notes the creditor has not

yet filed a mortgage proof of claim, and the deadline for the filing of nongovernmental claims is

April 3, 2019.

         3.      The Plan does not address the secured claim of the U.S. Department of Housing

and Urban Development (Claim No. 1).
  Case 19-10109-R Document 14 Filed in USBC ND/OK on 03/14/19 Page 2 of 2



       WHEREFORE, the Standing Chapter 13 Trustee prays that the Court deny confirmation

of the Plan.


                                                     s/ Michael J. George
                                                     Lonnie D. Eck, Standing Chapter 13 Trustee
                                                     Michael J. George, OBA #22570
                                                     Office of the Standing Chapter 13 Trustee
                                                     Northern District of Oklahoma
                                                     PO Box 2038
                                                     Tulsa, Oklahoma 74101-2038
                                                     Telephone: (918) 599-9901
                                                     Fax: (918) 587-0364



                                CERTIFICATE OF MAILING

       I, Michael J. George, hereby certify that on the date the above and foregoing pleading

was filed with the Court, in addition to those served electronically through the Court’s CM/ECF

system, a true and correct copy thereof was mailed, by first-class mail, postage prepaid to each of

the following:

Hailey Renee Jones
111 South Choctaw Avenue
Dewey, OK 74029-3003


                                                     s/ Michael J. George
                                                     Michael J. George, OBA #22570




                                                2
